19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20 Main Document
                                        Hearing Date and Time: September 17, 2019 at 10:00 a.m. (Eastern Time)
                                                     Pg 1 of 22
                                       Objection Date and Time: September 10, 2019 at 4:00 p.m. (Eastern Time)



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                            Debtors. 1                          :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

      NOTICE OF HEARING ON MOTION OF DEBTORS PURSUANT TO SECTION
       1121(d) OF THE BANKRUPTCY CODE TO EXTEND EXCLUSIVE PERIODS

                     PLEASE TAKE NOTICE that a hearing on the annexed Motion (the “Motion”)

 of Fusion Connect, Inc. and its debtor subsidiaries, as debtors and debtors in possession in the

 above-captioned chapter 11 cases (collectively, the “Debtors”), for entry of an order pursuant to

 section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), extending the

 Debtors’ exclusive periods in which to file a chapter 11 plan and solicit acceptances thereof, all as



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
       Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
       Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
       Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
       Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma , LLC (3260);
       Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC
       (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal
       executive office of the Debtors is located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




 WEIL:\97171611\1\47019.0005
19-11811-smb            Doc 367   Filed 09/03/19 Entered 09/03/19 23:35:20      Main Document
                                               Pg 2 of 22


 more fully set forth in the Motion, will be held before the Honorable Stuart M. Bernstein, United

 States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

 York, Courtroom 723, One Bowling Green, New York New York, 10004 (the “Bankruptcy

 Court”) on September 17, 2019 at 10:00 a.m. (Eastern Time) (the “Hearing”), or as soon

 thereafter as counsel may be heard.

                     PLEASE TAKE FURTHER NOTICE that any responses or objections

 (the “Objections”) to the Motion shall be in writing, shall conform to the Federal Rules of

 Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York,

 shall be filed with the Bankruptcy Court (a) by attorneys practicing in the Bankruptcy Court,

 including attorneys admitted pro hac vice, electronically in accordance with General Order M-399

 (which can be found at www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-

 ROM, in text-searchable portable document format (PDF) (with a hard copy delivered directly to

 Chambers), in accordance with the customary practices of the Bankruptcy Court and General

 Order M-399, to the extent applicable, and shall be served in accordance with General Order M-

 399, so as to be filed and received no later than September 10, 2019 at 4:00 p.m. (Eastern Time)

 (the “Objection Deadline”).




                               [Remainder of Page Intentionally Left Blank]




                                                    2
 WEIL:\97171611\1\47019.0005
19-11811-smb            Doc 367   Filed 09/03/19 Entered 09/03/19 23:35:20         Main Document
                                               Pg 3 of 22


                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

 the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

 Motion, which order may be entered without further notice or opportunity to be heard.

                     PLEASE TAKE FURTHER NOTICE that objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.



 Dated: September 3, 2019
        New York, New York
                                            /s/ Sunny Singh
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Gary T. Holtzer
                                            Sunny Singh

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                  3
 WEIL:\97171611\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20                     Main Document
                                                  Pg 4 of 22


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                            Debtors. 1                          :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

                  MOTION OF DEBTORS PURSUANT TO SECTION 1121(d)
              OF THE BANKRUPTCY CODE TO EXTEND EXCLUSIVE PERIODS

 TO THE HONORABLE STUART M. BERNSTEIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Fusion Connect, Inc. and its debtor subsidiaries, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) file this motion

 (the “Motion”) for entry of an order extending the periods during which the Debtors have the

 exclusive right to file a chapter 11 plan (the “Exclusive Filing Period”) and to solicit


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
      Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
      Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
      Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
      Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
      Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC
      (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The Debtors’
      principal offices are located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367    Filed 09/03/19 Entered 09/03/19 23:35:20                   Main Document
                                                  Pg 5 of 22


 acceptances thereof (the “Exclusive Solicitation Period” and together with the Exclusive Filing

 Period, the “Exclusive Periods”) by 90 days through and including December 30, 2019 and

 February 28, 2020, respectively. In support of the Motion, the Debtors respectfully represent as

 follows:

                                            Preliminary Statement

                     1.        In the short period since the Debtors filed their chapter 11 cases on

 June 3, 2019 (the “Commencement Date”), the Debtors have made substantial progress towards

 the confirmation and consummation of a consensual chapter 11 plan.                          Notably, weeks of

 negotiations have resulted in a consensual global settlement (the “Global Settlement”) with the

 First Lien Lender Group2 and the official committee of unsecured creditors (the “Creditors’

 Committee”) resolving all potential objections of the Creditors’ Committee and providing

 potential cash recoveries to the holders of Allowed General Unsecured Claims.

                     2.        Contemporaneously herewith, the Debtors filed the Amended Joint

 Chapter 11 Plan of Fusion Connect, Inc., and its Subsidiary Debtors (the “Amended Plan”)

 which incorporates the terms of the Global Settlement. The hearing to consider approval of the

 Debtors’ Disclosure Statement is currently scheduled for September 17, 2019, and if the

 Disclosure Statement is approved, the solicitation of the Amended Plan is expected to commence

 shortly thereafter. The Debtors intend to request that the hearing to confirm the Amended Plan

 (the “Confirmation Hearing”) be scheduled for the end of October 2019.3 Pursuant to that

 2
       Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
       terms in the Amended Plan or the First Day Declaration (as defined below), as applicable.
 3
       In accordance with the requirements of section 1121(c) of the Bankruptcy Code, the Amended Plan was filed
       within one-hundred and twenty (120) days of the Commencement Date. As such, a party in interest should be
       precluded from filing a competing chapter 11 plan. Nonetheless, as the Amended Plan has not yet been
       accepted nor confirmed, the Debtors seek an extension of the Exclusive Periods out of an abundance of caution
       to facilitate confirmation of the Amended Plan in the near future and to avoid unnecessary cost and disruption
       to their chapter 11 cases should the Confirmation Hearing be extended.



                                                          2
 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367    Filed 09/03/19 Entered 09/03/19 23:35:20               Main Document
                                                  Pg 6 of 22


 certain Restructuring Support Agreement, dated as of June 3, 2019 (as amended, restated,

 supplemented, or otherwise modified from time to time, the “RSA”), the Amended Plan

 currently has the support of approximately 85% of holders of First Lien Claims, and the support

 of the Creditors’ Committee, and consequently the Debtors have a confirmable plan in hand.

                     3.        Additionally, in the three months since the Commencement Date, the

 Debtors ran a court-approved marketing process (the “Marketing Process”)4 to determine

 whether they will proceed with the Reorganization Transaction or the Sale Transaction, all with

 the goal of maximizing value for their creditors and stakeholders. On August 27, 2019, the

 Debtors filed the Notice of Election to Pursue Reorganization Transaction and Termination of

 U.S. Sale Process (ECF No. 352) (the “Notice of Election”). In the Notice of Election, the

 Debtors stated that (a) the Debtors and their advisors have evaluated the indications of interest

 received pursuant to the Marketing Process and communicated with numerous potential bidders;

 (b) based on this analysis, and with the support of each of the Consultation Parties (as defined in

 the Bidding Procedures Order), the Debtors have decided to terminate the sale process with

 respect to their U.S. business; (c) the Debtors intend to pursue the Reorganization Transaction;

 and (d) pursuant to the RSA, the Requisite First Lien Lenders (as defined in the RSA) consent to

 the Debtors’ decision to terminate the Debtors’ sale and marketing process for the Debtors’ U.S.

 business and pursue the Reorganization Transaction.

                     4.        Simultaneously, in the three months since the Commencement Date, the

 Debtors have also been running an active marketing process for exit financing in connection with



 4
       On July 3, 2019, the Court entered the Order (I) Approving (A) Bidding Procedures and (B) Assumption and
       Assignment Procedures and (II) Granting Related Relief (ECF No. 164) (the “Bidding Procedures Order”)
       authorizing the Debtors to solicit bids for the Debtors’ U.S. and Canadian businesses pursuant to certain
       procedures set forth in the Bidding Procedures Order.




                                                        3
 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367    Filed 09/03/19 Entered 09/03/19 23:35:20           Main Document
                                                  Pg 7 of 22


 the Reorganization Transaction (the “Exit Financing Marketing Process”). The Debtors intend

 to continue and conclude the Exit Financing Marketing Process in the coming month.

                     5.        In addition to gaining the support of approximately 85% of the holders of

 First Lien Claims and achieving the Global Settlement, the Debtors have worked diligently since

 the Commencement Date to accommodate and communicate regularly with the Creditors’

 Committee, the office of the U.S. Trustee (as defined below), regulatory authorities, vendors,

 landlords, customers, and individual creditors—all while running a complex and heavily

 regulated business in chapter 11.

                     6.        The requested 90-day extension of the Exclusive Periods will permit the

 Debtors and their supporting constituents to solicit and confirm the Amended Plan without the

 interruption of a competing plan, will not prejudice any parties in interest, and will continue to

 promote the Debtors’ ability to maximize value and successfully emerge from chapter 11.

                                                  Background

                     7.        On the Commencement Date, each Debtor commenced with this Court a

 voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

 The Debtors are authorized to continue to operate their business as debtors in possession

 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On June 18, 2019, the United

 States Trustee for Region 2 (the “U.S. Trustee”) appointed the Creditors’ Committee. No

 trustee or examiner has been appointed in these chapter 11 cases.

                     8.        An order was entered granting joint administration of the Debtors’ chapter

 11 cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).




                                                        4
 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367    Filed 09/03/19 Entered 09/03/19 23:35:20          Main Document
                                                  Pg 8 of 22


                     9.        The Debtors commenced these chapter 11 cases on a prearranged basis

 with the support of in excess of 66 2/3 % of their prepetition first lien lenders, who have

 committed to effectuate a restructuring on the terms set forth in the RSA.                   The RSA

 contemplates a debt-to-equity recapitalization transaction and provides for the simultaneous

 marketing of all or substantially all of the Debtors’ assets to the extent such sale represents a

 higher or better value than the recapitalization transaction. On July 1, 2019, consistent with their

 obligations under the RSA, the Debtors filed the Joint Chapter 11 Plan of Fusion Connect, Inc.,

 and Its Subsidiary Debtors (ECF No. 146) and contemporaneously herewith the Debtors have

 filed the Amended Plan. The Amended Plan currently has the support of approximately 85% of

 holders of First Lien Claims.

                     10.       Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Keith Soldan Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the

 Southern District of New York (ECF No. 2) (the “First Day Declaration”), sworn to and filed on

 the Commencement Date.

                                                  Jurisdiction

                     11.       The Court has jurisdiction to consider this matter pursuant to

 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated

 January 31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

 Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Relief Requested

                     12.       By this Motion, pursuant to section 1121(d) of the Bankruptcy Code, the

 Debtors request a 90-day extension of (a) the Exclusive Filing Period through and including

 December 30, 2019, and (b) the Exclusive Solicitation Period through and including February


                                                        5
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20                  Main Document
                                                  Pg 9 of 22


 28, 2020, in each case, without prejudice to the Debtors’ right to seek additional extensions of

 such periods.5

                     13.       A proposed form of order granting the relief requested herein is attached

 hereto as Exhibit A (the “Proposed Order”).

                                                Basis for Relief

                     14.       The Exclusive Periods established by Congress were incorporated in the

 Bankruptcy Code to afford a debtor a full and fair opportunity to propose a chapter 11 plan and

 enable solicitation of acceptances of the plan without the deterioration and disruption of a

 debtor’s business that might be caused by the filing of multiple competing plans.

                     15.       Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

 the Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest

 made within the respective periods specified in subsections (b) and (c) of this section and after

 notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-

 day period referred to in this section.”). However, the 120-day period “may not be extended

 beyond a date that is 18 months after the [petition] date” and the 180-day period “may not be

 extended beyond a date that is 20 months after the [petition] date.” Id. §§ 1121(d)(2)(A), (B).

                     16.       The primary objective of a chapter 11 case is the formulation,

 confirmation, and consummation of a consensual chapter 11 plan. The Debtors have made

 substantial progress towards this objective through the Global Settlement reached with the First

 Lien Lender Group and the Creditors’ Committee. Following months of negotiation—including

 numerous consensual extensions to the Debtors’ timeline—the estates are now the beneficiary of

 the Global Settlement, which provides for potential recoveries to otherwise out-of-the-money

 5
      The Debtors’ initial Exclusive Filing Period and Exclusive Solicitation Period are currently set to expire on
      October 1, 2019, and November 30, 2019, respectively.




                                                         6
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20           Main Document
                                                  Pg 10 of 22


 General Unsecured Claims. Terminating the Exclusive Periods at this time would place the

 Global Settlement and these chapter 11 cases in jeopardy and defeat the very purpose of section

 1121 of the Bankruptcy Code, i.e., affording a debtor the full and fair opportunity to formulate

 and prosecute its proposed chapter 11 plan.

                     17.       As stated, section 1121(d) of the Bankruptcy Code empowers a

 Bankruptcy Court to extend the Exclusive Periods “for cause.” The Bankruptcy Code neither

 defines the term “cause” for purposes of section 1121(d) nor establishes formal criteria for an

 extension. The legislative history of section 1121 indicates that “cause” is intended to be a

 flexible standard to balance the competing interests of a debtor and its creditors. See H.R. Rep.

 No. 95-595, at 231–32 (1978), reprinted in 1978 U.S.C.C.A.N. 5963 (noting that Congress

 intended to give bankruptcy courts great flexibility to protect a debtor’s interests by allowing a

 debtor unimpeded opportunity to negotiate settlement of debts without interference from other

 parties in interest).

                     18.       In exercising its broad discretion to determine whether “cause” exists, the

 Court should be guided by a variety of factors. See In re Borders Grp., Inc., 460 B.R. 818,

 821−22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d) is a fact-

 specific inquiry and the court has broad discretion in extending or terminating exclusivity.”); In

 re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying objective

 factors courts historically have considered in determining whether cause exists to extend or

 terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y.

 1987) (identifying factors used by courts to determine whether cause exists to extend

 exclusivity). Those factors include, without limitation:

                           i. the size and complexity of the debtor’s case;




                                                        7
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20             Main Document
                                                  Pg 11 of 22


                           ii. the necessity for sufficient time to permit the debtor to negotiate a
                               chapter 11 plan and prepare adequate information;

                        iii. the existence of good faith progress towards reorganization;

                         iv. the fact that the debtor is paying its bills as they become due;

                           v. whether the debtor has demonstrated reasonable prospects for
                              filing a viable plan;

                         vi. whether the debtor has made progress in negotiations with its
                             creditors;

                        vii. the amount of time which has elapsed in the case;

                       viii. whether the debtor is seeking an extension of exclusivity in order
                             to pressure creditors to submit to the debtor’s reorganization
                             demands; and

                         ix. whether an unresolved contingency exists.

 Adelphia Commc’ns, 352 B.R. at 587 (noting that the nine factors listed above are “objective

 factors which courts historically have considered in making determinations of this character”);

 see also Borders, 460 B.R. at 822 (evaluating the nine factors set forth in Adelphia to hold that

 debtor established cause to extend exclusivity); accord In re Express One, 194 B.R. 98, 100

 (Bankr. E.D. Tex. 1996) (identifying all of the nine factors as relevant in determining whether

 cause exists to extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr.

 D.D.C. 1986) (holding that the debtor showed cause to extend exclusive period based upon

 certain of the nine factors). The above factors are not the exclusive bases for the exercise of the

 Court’s discretion to extend the Exclusive Periods. See Adelphia Commc’ns, 352 B.R. at 586-87.

                     19.       Application of these standards to the facts of these chapter 11 cases

 demonstrates that ample cause exists to grant the Debtors’ requested extensions of the Exclusive

 Periods. The extensions are necessary and appropriate for the Debtors to ensure their efforts to

 promptly emerge from bankruptcy stay on track.




                                                         8
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20            Main Document
                                                  Pg 12 of 22


 A. These Chapter 11 Cases Are Large and Complex

                     20.       It is well-established that the size and complexity of a debtor’s case alone

 may constitute cause to extend the Exclusive Periods. See In re Texaco Inc., 76 B.R. 322, 326

 (Bankr. S.D.N.Y. 1987) (“The large size of the debtor and the consequent difficulty in

 formulating a plan of reorganization for a huge debtor with a complex financial structure are

 important factors which generally constitute cause for extending the exclusivity periods.”) (citing

 Gaines v. Perkins (In re Perkins), 71 B.R. 294, 298 (W.D. Tenn. 1987); In re Pine Run Trust, 67

 B.R. 432, 435 (Bankr. E.D. Pa. 1986); In re United Press International, Inc., 60 B.R. 265, 270

 (Bankr. D.C. 1986); In re American Federation of Television and Radio Artists, 30 B.R. 772, 774

 (Bankr. S.D.N.Y. 1983)).

                     21.       The legislative history of section 1121 provides that “if an unusually large

 company were to seek reorganization under chapter 11, the court would probably need to extend

 the time in order to allow the debtor to reach an agreement.” H.R. Rep. No. 95-595, at 232

 (1978), reprinted in 1978 U.S.C.C.A.N. 5963. Moreover, “[t]he large size of a debtor and the

 consequent difficulty in formulating a plan . . . for a huge debtor with a complex financial

 structure are important factors which generally constitute cause for extending the exclusivity

 periods.” Texaco, 76 B.R. at 326.

                     22.       The size and complexity of these chapter 11 cases, as well as the breadth

 and depth of regulatory, financial, and legal issues involved therein, warrant the requested

 extension of the Exclusive Periods. The Debtors continue to run a service-intensive, complex,

 and heavily regulated business in chapter 11 to, among other things, preserve the option for a




                                                        9
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20             Main Document
                                                  Pg 13 of 22


 Reorganization Transaction.6 These chapter 11 cases are indisputably of the size and complexity

 that Congress and courts recognized warranting extensions of the Exclusive Periods as requested.

 B. The Debtors Require Additional Time To Solicit and Prosecute the Amended Plan

                     23.       This is the Debtors’ first motion requesting an extension of the Exclusive

 Periods. Notwithstanding the short duration of these cases, the Debtors have made substantial

 progress to date. During the first few months of these chapter 11 cases, the Debtors’ primary

 focus has been to: (a) stabilize their business; (b) pursue the Marketing Process to determine if

 the Debtors can sell their business as a going concern or should pivot to a Reorganization

 Transaction; (c) pursue the Exit Financing Marketing Process; and (d) if possible, seek out and

 achieve consensus among their key constituents, including the Creditors’ Committee.

                     24.       To stabilize their business, among other things, the Debtors obtained (and

 are effectively implementing) certain relief with respect to their cash management system,

 employee compensation and benefit programs, insurance programs, utility providers, taxes, and

 critical vendors. All of these efforts have enabled the Debtors to substantially maintain business

 as usual and minimize the disruption often associated with the commencement of chapter 11

 cases of this magnitude.

                     25.       Now, with the Global Settlement, the decision to pursue the

 Reorganization Transaction (supported by the First Lien Lender Group and the Creditors’

 Committee), the continued Exit Financing Marketing Process, and the anticipated solicitation of

 the Amended Plan, the Debtors have demonstrated that they have worked diligently and pursued

 all avenues to achieve consensus among their key constituents and prosecute a confirmable


 6
      In the past three months, the Debtors have been actively communicating and coordinating with the Federal
      Communications Commission on various regulatory issues related to these chapter 11 cases and the
      Reorganization Transaction contemplated by the Amended Plan.




                                                       10
 WEIL:\97171679\1\47019.0005
19-11811-smb             Doc 367     Filed 09/03/19 Entered 09/03/19 23:35:20            Main Document
                                                  Pg 14 of 22


 chapter 11 plan. The Debtors will continue to work with all of their stakeholders to the end of

 achieving a consensual confirmation of the Amended Plan.

                     26.       In addition to the foregoing, during the first three months of these chapter

 11 cases, the Debtors have:

                     •     Established a constructive relationship with the Creditors’ Committee and
                           their respective professionals;

                     •     Engaged in good-faith negotiations with the Creditors’ Committee, which
                           resulted in the Global Settlement;

                     •     Sought and obtained relief approving up to $59.5 million in debtor-in-
                           possession financing (ECF No. 160);

                     •     Implemented their critical vendor protocol as approved by the Court (ECF No.
                           134);

                     •     Together with FTI Consulting, Inc., undertaken a comprehensive evaluation of
                           the Debtors’ assets and liabilities to evaluate restructuring strategies;

                     •     Filed their respective schedules of assets and liabilities, schedules of
                           executory contracts and unexpired leases, statements of financial affairs, and
                           monthly operating reports;

                     •     Worked with the office of the U.S. Trustee to comply with the U.S. Trustee’s
                           operating guidelines and to provide information to the U.S. Trustee’s office;
                           and

                     •     Responded to numerous customer, vendor, landlord, and other inquiries
                           related to the status of these cases, specific contract counterparty demands,
                           and other matters related to ongoing operations and the administration of these
                           cases.

                     27.       Notwithstanding the significant progress made to date, as a precautionary

 measure, the Debtors seek the relief set out herein to ensure that such considerable progress is

 not impeded due to a loss of exclusivity. Under these circumstances, the requested extensions of

 the Exclusive Periods are necessary and appropriate to afford the Debtors the opportunity to

 achieve the objectives of chapter 11 as contemplated by section 1121 of the Bankruptcy Code.




                                                        11
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20           Main Document
                                                  Pg 15 of 22


 C. The Debtors Are Not Seeking to Use Exclusivity to Pressure Creditors to Submit to the
    Debtors’ Demands

                     28.       Courts may consider practical factors in determining that “cause” exists to

 extend the Exclusive Periods. See In re Borders Group, Inc., 460 B.R. at 827-28 (noting that it

 was important for the Court to consider practical factors in refusing to terminate exclusivity).

 Refusing to grant this Motion and extend the Exclusive Periods at this stage would adversely

 affect the Debtors’ administration of these chapter 11 cases and undo the hard won Global

 Settlement, thereby extinguishing the economic recovery achieved for the otherwise out-of-the-

 money General Unsecured Creditors.

                     29.       The Debtors’ relationship with their stakeholders and respective

 professionals, is transparent, cooperative, and constructive.           The Debtors’ conduct in these

 chapter 11 cases, in particular, and the support of their key stakeholders, demonstrates that the

 Debtors are acting in a prudent and transparent manner and are not seeking these extensions to

 delay artificially the administration of these chapter 11 cases.            The Debtors have engaged

 extensively with the foregoing parties and will continue to do so in an attempt to achieve a fully

 consensual chapter 11 plan. The request for extending the Exclusive Periods is not a negotiation

 tactic.

                     30.       Finally, this Motion is without prejudice to any party seeking to shorten

 the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code. See 11 U.S.C. §

 1121(d).       As such, no party in interest will be prejudiced if the requested extensions are

 approved.        Even though the Debtors have achieved the Global Settlement, they are still

 committed to working constructively with all other constituents to seek a consensual

 confirmation of the Amended Plan.




                                                        12
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20             Main Document
                                                  Pg 16 of 22


 D. Important Contingencies Must be Resolved by the Debtors

                     31.       Courts have recognized the need to resolve important contingencies as

 justification for extending the Exclusive Periods. See, e.g., Borders, 460 B.R. at 826; Adelphia

 Commc’ns, 352 B.R. at 587. Notwithstanding the significant progress made by the Debtors to

 date, certain open issues still remain—primarily, the solicitation and prosecution of the Amended

 Plan and the conclusion of the Exit Financing Marketing Process.

                     32.       The requested extension of the Exclusive Periods will not prejudice any

 party in interest, but rather will afford the Debtors a realistic opportunity to consummate a

 chapter 11 plan—one that incorporates the Global Settlement. Alternatively, failure to extend

 the Exclusive Periods as requested herein would defeat the very purpose of section 1121 of the

 Bankruptcy Code, i.e., to provide the Debtors with a meaningful and reasonable opportunity to

 propose a confirmable chapter 11 plan.

 E. The Debtors Are Making Required Postpetition Administrative Expense Payments

                     33.       Courts considering an extension of exclusivity also may assess a debtor’s

 liquidity and ability to pay costs and expenses of administration. Adelphia Commc’ns, 352 B.R.

 at 587; Texaco, 76 B.R. at 322. Here, the Debtors have obtained the liquidity necessary to

 maintain their business throughout these chapter 11 cases and are paying their administrative

 expenses as they come due, and will continue to do so.

 F. Relatively Little Time Has Elapsed Since These Chapter 11 Cases Were Commenced

                     34.       This is the Debtors’ first request for an extension of the Exclusive Periods.

 Courts in this District have routinely granted requests by debtors to extend their exclusive period

 to file and solicit a chapter 11 plan. See In re Ditech Holding Corp., et al., No. 19-10412 (Bankr.

 S.D.N.Y. June 10, 2019) (ECF No. 685); In re Tops Holding II Corp., et al., No. 18-22279




                                                        13
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20         Main Document
                                                  Pg 17 of 22


 (Bankr. S.D.N.Y. Oct. 24, 2018) (ECF No. 715) (extending the exclusive period by 120-days); In

 re Avaya Inc., et al., No. 17-10089 (ECF No. 673) (Bankr. S.D.N.Y. May 5, 2017) (same); In re

 Breitburn Energy Partners LP, et al., No. 16-11390 (Bankr. S.D.N.Y. Dec. 14, 2016) (ECF No.

 844) (same); In re The Great Atlantic & Pacific Tea Company, Inc., et al., No. 15-23007 (Bankr.

 S.D.N.Y. Nov. 13, 2015) (ECF No. 1838) (same). For all of the reasons set forth above, the facts

 and circumstances of this case demonstrate that sufficient cause exists to grant the requested

 relief at this time.

                                                  Conclusion

                     35.       For all of the reasons stated above, the requested extension of the

 Exclusive Periods is warranted and necessary to afford the Debtors a meaningful opportunity to

 finalize the chapter 11 reorganization process and build a consensus among their economic

 stakeholders, all as contemplated by section 1121 of the Bankruptcy Code. Accordingly, the

 Debtors should be afforded a full, fair, and reasonable opportunity to propose, file, and solicit

 acceptances of their Amended Plan, and the Exclusive Periods should be extended as requested.

                                                    Notice

                     36.       Notice of this Motion will be provided in accordance with the procedures

 set forth in the Order Implementing Certain Notice and Case Management Procedures (ECF No.

 120) (the “Case Management Order”). The Debtors respectfully submit that no further notice

 is required.

                     37.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.




                                                      14
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367   Filed 09/03/19 Entered 09/03/19 23:35:20         Main Document
                                               Pg 18 of 22


                     WHEREFORE the Debtors respectfully request that the Court grant the relief

 requested herein and such other and further relief as it deems just and proper.

 Dated: September 3, 2019
        New York, New York

                                             /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Gary T. Holtzer
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                  15
 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367   Filed 09/03/19 Entered 09/03/19 23:35:20   Main Document
                                               Pg 19 of 22


                                             Exhibit A

                                          Proposed Order




 WEIL:\97171679\1\47019.0005
19-11811-smb            Doc 367      Filed 09/03/19 Entered 09/03/19 23:35:20                     Main Document
                                                  Pg 20 of 22


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                                       1
                            Debtors.                            :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

                    ORDER PURSUANT TO SECTION 1121(d) OF THE
                BANKRUPTCY CODE EXTENDING THE EXCLUSIVE PERIODS

                     Upon the motion, dated September 3, 2019 (the “Motion”)2 of Fusion Connect,

 Inc. and its debtor subsidiaries, as debtors and debtors in possession in the above-captioned

 chapter 11 cases (collectively, the “Debtors”) pursuant to section 1121(d) of title 11 of the

 United States Code (the “Bankruptcy Code”), for entry of an order extending the

 Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing Period”)

 and solicit acceptances thereof (the “Exclusive Solicitation Period,” and together with the

 Exclusive Filing Period, the “Exclusive Periods”), all as more fully set forth in the Motion; and

 the Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

 28 U.S.C. §§ 157and 1334, and the Amended Standing Order of Reference M-431, dated January

 31, 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
      Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
      Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
      Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
      Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
      Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC
      (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The Debtors’
      principal offices are located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.
 2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.




 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367    Filed 09/03/19 Entered 09/03/19 23:35:20          Main Document
                                                  Pg 21 of 22


 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

 the Notice Parties in accordance with the Case Management Order; and such notice having been

 adequate and appropriate under the circumstances, and it appearing that no other or further notice

 need be provided; and the Court having reviewed the Motion; and the Court having held a

 hearing on the Motion to consider the relief requested in the Motion (the “Hearing”); and upon

 the record of the Hearing; and the Court having determined that the legal and factual bases set

 forth in the Motion and at the Hearing establish just cause for the relief granted herein; and it

 appearing that the relief requested in the Motion is in the best interests of the Debtors, their

 estates, creditors, and all parties in interest; and upon all of the proceedings had before the Court

 and after due deliberation and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED THAT:

                     1.        The Motion is granted to the extent set forth herein.

                     2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

 Exclusive Filing Period in which to file a chapter 11 plan is extended through and including

 December 30, 2019.

                     3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

 Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended

 through and including February 28, 2020.

                     4.        The extensions of the Exclusive Periods granted herein are without

 prejudice to such further requests that may be made pursuant to section 1121(d) of the

 Bankruptcy Code by the Debtors or any party in interest, for cause shown, upon notice and a

 hearing.




                                                         2
 WEIL:\97171679\1\47019.0005
19-11811-smb              Doc 367     Filed 09/03/19 Entered 09/03/19 23:35:20             Main Document
                                                   Pg 22 of 22


                     5.        Nothing herein shall create, nor is intended to create, any rights in favor of

 or to enhance the status of any claim held by any party.

                     6.        The Debtors are authorized to take all reasonable actions necessary to

 effectuate the relief granted in this Order.

                     7.        The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated:                                , 2019
           New York, New York

                                                      HONORABLE STUART M. BERNSTEIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                         3
 WEIL:\97171679\1\47019.0005
